IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                           Docket No. 36878

STATE OF IDAHO,                                    )    2010 Unpublished Opinion No. 490
                                                   )
       Plaintiff-Respondent,                       )    Filed: June 2, 2010
                                                   )
v.                                                 )    Stephen W. Kenyon, Clerk
                                                   )
JOSHUA PETERSON HALE,                              )    THIS IS AN UNPUBLISHED
                                                   )    OPINION AND SHALL NOT
       Defendant-Appellant.                        )    BE CITED AS AUTHORITY
                                                   )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                      Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                  and MELANSON, Judge



PER CURIAM
       Joshua Peterson Hale pled guilty to felony driving under the influence. I.C. §§§ 18-8004,
18-8005(7). In exchange for his guilty plea, additional charges were dismissed. The district
court sentenced Hale to a unified term of ten years, with a minimum period of confinement of
three years, to run concurrent with an unrelated sentence. Hale filed an I.C.R. 35 motion, which
the district court denied. Hale appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of


                                                  1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Hale’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Hale’s Rule 35
motion is affirmed.




                                               2